Citation Nr: 1604005	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for left spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1982 to August 1985.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased rating for his left spontaneous pneumothorax is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

Although the Board regrets any further delay, a remand is necessary in order to afford the Veteran an adequate VA examination for his left spontaneous pneumothorax claim.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran's residuals of a left spontaneous pneumothorax are currently evaluated as noncompensable primarily because the February 2010 examiner determined that his symptomatology of shortness of breath, dyspnea on exertion, and abnormal pulmonary function tests are not related to his service-connected disability. However, the Board notes that the February 2010 examiner, thought emphatic in his opinion, provided absolutely no rationale as to why the Veteran's current symptomatology was not related to his service-connected disability. Moreover, the January 2010 VA examiner stated that the Veteran did have residuals of his spontaneous pneumothorax based on the findings at that examination. As with the February 2010 opinion, no rationale was provided for this determination.

Given that if the Veteran's current symptomatology was related to his service-connected disability it would result in a compensable rating, clarification of this question is required. Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (examination and/or opinion must be sufficient to ensure that the Board's evaluation of the claim will be a fully informed one so that the Board is not left to substitute its own medical opinion).

Additionally, the Board notes that in the December 2015 statement submitted by the Veteran's representative, the representative indicated that his pulmonary condition had worsened since the last examination, and that a current examination was needed. Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007) (evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes). 

Given the statements by the representative, the fact that the last examination is six years old, and that the medical evidence is not sufficient upon which to decide the claim, a remand is warranted for a new VA examination and opinion.  38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  

Accordingly, the case is REMANDED for the following actions:


1. Request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2. Schedule the Veteran for a VA examination by a pulmonologist who has not previously examined him to assess and determine the nature and severity of his residuals of a left spontaneous pneumothorax.  The examiner must review the claims file and should note that review in the report.  All appropriate tests, to include pulmonary function testing, or studies should be accomplished, and all clinical findings should be reported in detail.    In addition, the examiner must provide the following opinions:

Identify all current pulmonary symptomatology, to include shortness of breath, dyspnea on exertion, and abnormal pulmonary function testing, 

Provide an opinion as to whether each of the identified pulmonary symptomatology is related to the Veteran's service-connected residuals of a left spontaneous pneumothorax. A complete rationale as to why an identified symptom is or is not related to the service-connected residuals of a left spontaneous pneumothorax should be provided.   

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






